Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/3/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US Pub. 2020/0287157 A1), hereafter referred to as Seong, in view of Watabe et al. (US Pub. No. 2017/0338437 A1), hereafter referred to as Watabe.

As to claim 1, Seong discloses a display panel (fig 21; [0054]), comprising:
a display area (DA), a frame area (MA), a base substrate (100), an insulating layer (201; [0109]), a thin film transistor (TFT), a planarization layer (211), a first electrode layer (221), a pixel definition layer (215), an electroluminescent device organic layer (OLED 222), a second electrode layer (223), and an encapsulation layer (300); and 
a partition layer (SP) disposed in the frame area (MA), and corresponding to an edge of the electroluminescent device organic layer (222), wherein the electroluminescent device organic layer (222) is disposed on a side of the partition layer (SP) distal to the base substrate (100), the partition layer (SP) contacts the encapsulation layer (300) and is disposed between the encapsulation layer (300) and the base substrate (100), the partition layer (SP) is configured to divide the electroluminescent device organic layer (222) into two discontinuous parts in the frame area (MA), the encapsulation layer (300) is disposed between the two discontinuous parts (parts of 222), and the partition layer (SP) is made of an organic photoresist ([0142]). 
Seong does not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Seong so that increased viewing performance can be made by the anti-reflective properties. 

As to claim 16, Seong discloses a display device (fig 21; [0004]), comprising:
a display panel (fig 21 and [0054]), comprising:
a display area (DA), a frame area (MA), a base substrate (100), an insulating layer (201; [0109]), a thin film transistor (TFT), a planarization layer (211), a first electrode layer (221), a pixel definition layer (215), an electroluminescent device organic layer (OLED 222), a second electrode layer (223), and an encapsulation layer (300); and 
a partition layer (SP) disposed in the frame area (MA), and corresponding to an edge of the electroluminescent device organic layer (222), wherein the electroluminescent device organic layer (222) is disposed on a side of the partition layer (SP) distal to the base substrate (100), the partition layer (SP) contacts the encapsulation layer (300) and is disposed between the encapsulation layer (300) and the base substrate (100), the partition layer (SP) is configured to divide the electroluminescent device organic layer (222) into two discontinuous parts in the frame area (MA), the encapsulation layer (300) is disposed between the two discontinuous parts (parts of 222), and the partition layer (SP) is made of an organic photoresist ([0142]). 
Seong does not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Seong so that increased viewing performance can be made by the anti-reflective properties. 
 
As to claim 17, Seong discloses a method for manufacturing a display panel (fig 21 and [0107]) that comprises a display area (DA), a frame area (MA), a base substrate (100), an insulating layer (201), a thin film transistor (TFT), a planarization layer (211), a first electrode layer (221), a pixel definition layer (215), an electroluminescent device organic layer (222), a second electrode layer (223), and an encapsulation layer (300)
manufacturing the thin film transistor, the planarization layer, and the first electrode layer on the base substrate (figs 7-9, TFT, planarization layer 211 and first electrode 221 on substrate 100);
manufacturing the pixel definition layer and the partition layer on a side of the first electrode layer distal to the base substrate, wherein the partition layer is disposed in the frame area (PDL 215 and layer SP formed on base substrate 100, and frame area MA);
manufacturing the electroluminescent device organic layer and the second electrode layer on a side of the partition layer distal to the base substrate (layers 222 and 223 formed on substrate 100), wherein the partition layer (SP) corresponds to an edge of the electroluminescent device organic layer (222);
manufacturing the encapsulation layer (300) on a side of the second electrode layer (223) distal to the base substrate (100), wherein the partition layer (SP) contacts the encapsulation layer (300) and is disposed between the encapsulation layer (300) and the base substrate (100), the partition layer (SP) is configured to divide the electroluminescent device organic layer (222) into two discontinuous parts in the frame area (MP), the encapsulation layer (300) is disposed between the two discontinuous parts (parts of 222), and the partition layer is made of an organic photoresist ([0142]); and 
completing encapsulation and performing a special-shaped cutting ([0159]). 
Seong does not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Seong so that increased viewing performance can be made by the anti-reflective properties. 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN109801956, published 5/24/2019, submitted by Applicant on IDS received 12/17/2021, using US Pub. No. 2020/0295102A1 as an English translation), hereafter referred to as Qin, in view of Song et al. (US Pub. No. 2016/0247862 A1), hereafter referred to as Song, and further in view of Watabe et al. (US Pub. No. 2017/0338437 A1), hereafter referred to as Watabe.

As to claim 1, Qin discloses a display panel (figs 1-2 and [0076]), comprising:
a display area (300), a frame area (200), a base substrate (1), an insulating layer (9; [0145]), a thin film transistor ([0082]), a planarization layer (41), a first electrode layer (42), a pixel definition layer (43), an electroluminescent device organic layer (44; [0093]), a second electrode layer (45), and an encapsulation layer (6); and 
a partition layer (3) disposed in the frame area (200), and corresponding to an edge of the electroluminescent device organic layer (44), wherein the electroluminescent device organic layer (44) is disposed on a side of the partition layer (3) distal to the base substrate (1), the partition layer (3) contacts the encapsulation layer (6) and is disposed between the encapsulation layer (6) and the base substrate (1), the partition layer (3) is configured to divide the electroluminescent device organic layer (44) into two discontinuous parts in the frame area (200), and the encapsulation layer (6) is disposed between the two discontinuous parts (fig 14 shows the discontinuous parts of layer 44 more clearly and figure 2 shows the portion of layer 6 disposed between parts of layer 44). 
Qin does not disclose wherein the partition layer is made of an organic photoresist. 
Nonetheless, Song discloses wherein a partition layer (fig 2a-b, layer 200) for an organic electroluminescent display panel ([0022]) is made of an organic photoresist ([0025]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the partition layer structure 3 of Qin using the two layer structure taught by Song since this will allow for the simplified manufacture of the barrier structure.  Specifically, the process of forming the partition structure of Qin would be formed by patterning a first negative photoresist layer 210 to form the inverted trapezoid then the deposition and patterning of the positive photoresist 220 in the regions adjacent to the sidewalls of Qin that require the positive sloping sidewalls as taught by Song.  This obvious process would eliminate the process steps of Qin shown in figures 10-12 by not requiring the final removal of layer 7.  
Qin in view of Song do not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Qin in view of Song so that increased viewing performance can be made by the anti-reflective properties. 

As to claim 2, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above).
Qin further discloses wherein an outer edge of the partition layer (fig 2, outer edge of 3 is considered to be the first discontinuous portion) inclines toward the electroluminescent device organic layer (44) in the display area (300) of the display panel in a direction from a level distal to the base substrate (1) to a level close to the base substrate (1); and 
the encapsulation layer (6) contacts the outer edge of the partition layer (layer 6 contacting portion of layer 3), wherein the outer edge of the partition layer faces the frame area (200) of the display panel. 

As to claim 3, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above). 
Qin further discloses wherein an inner edge of the partition layer (portion of layer 3 facing region 300) inclines toward the electroluminescent device organic layer (44) in the display area (300) of the display panel in a direction from a level distal to the base substrate to a level close to the base substrate (1); and 
the electroluminescent device organic layer (44) contacts the inner edge of the partition layer (3), wherein the inner edge of the partition layer faces the display area (300) of the display panel. 

As to claim 4, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above).
Qin further discloses wherein an inner edge of the partition layer and an outer edge of the partition layer (inner and outer edges of layer 3), and contacts the electroluminescent device organic layer (44); and
the inner edge of the partition layer faces the display area (300) of the display panel, and the outer edge of the partition layer faces the frame area (200) of the display panel. 
Qin shows that the slope of the inner edge and the outer edge of the partition layer are almost parallel, however, does not explicitly disclose the angles each of the edges. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the inner edge and the outer edge of the partition layer with exactly the same slope such that the inner edge and the outer edge of the partition layer are parallel in order to simplify the manufacturing processes and also it would have been obvious to one of ordinary skill in the art to determine the optimum slope of the inner edge to ensure that the organic emission layer does bond break in a discontinuous manner while ensuring that the organic emission layer does break in a discontinuous manner facing away from the display region so that impurities are effectively blocked in the frame region of the display. 

As to claim 5, Qin in view of Song and Watabe disclose the display panel according to claim 2 (paragraphs above).
Qin shows that the slope of the inner edge and the outer edge of the partition layer are almost parallel, however, does not explicitly disclose the angles each of the edges. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the inner edge and the outer edge of the partition layer with exactly the same slope such that the inner edge and the outer edge of the partition layer are parallel in order to simplify the manufacturing processes and also it would have been obvious to one of ordinary skill in the art to determine the optimum slope of the inner edge to ensure that the organic emission layer does bond break in a discontinuous manner while ensuring that the organic emission layer does break in a discontinuous manner facing away from the display region so that impurities are effectively blocked in the frame region of the display.
Qin further discloses wherein an inner edge of the partition layer (3) contacts the electroluminescent device organic layer (44), wherein the inner edge of the partition layer (3) faces the display area (300) of the display panel. 

As to claim 6, Qin in view of Song and Watabe disclose the display panel according to claim 5 (paragraphs above).
Qin in view of Watabe do not disclose wherein the partition layer comprises a first partition layer and a second partition layer. 
Nonetheless, Song discloses a partition layer (fig 2a-b, layer 200) that comprises a first partition layer (210) and a second partition layer (220) wherein the first partition layer and the second partition layer are adjacent to and contact each other in a direction parallel a base substrate (layers 210 and 220 on substrate 100); and 
Qin further discloses an outer edge of the partition layer (fig 2, outer edge of first portion of partition layer 3 closest to region 300) inclines toward the electroluminescent device organic layer (44) in the display area (300) of the display panel in a direction from a level distal to the base substrate to a level close to the base substrate (1), and contacts the encapsulation layer (6); and
an inner edge of the partition layer (inner edge of the partition layer 3 closest to region 300) is disposed in a vertical direction or in a direction parallel to the outer edge of the partition layer (Qin does not explicitly teach parallel, however, this limitation is addressed with respect to claim 5 above), and contacts the electroluminescent device organic layer (44), wherein the outer edge of the partition layer faces the frame area (200) of the display panel, and the inner edge of the partition layer faces the display area (300) of the display panel. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the partition layer structure 3 of Qin using the two layer structure taught by Song since this will allow for the simplified manufacture of the barrier structure.  Specifically, the process of forming the partition structure of Qin would be formed by patterning a first negative photoresist layer 210 to form the inverted trapezoid then the deposition and patterning of the positive photoresist 220 in the regions adjacent to the sidewalls of Qin that require the positive sloping sidewalls as taught by Song.  This obvious process would eliminate the process steps of Qin shown in figures 10-12 by not requiring the final removal of layer 7.  

As to claim 7, Qin in view of Song and Watabe disclose the display panel according to claim 6 (paragraphs above).
Song further discloses wherein a cross-section of the first partition layer is an inverted trapezoid, and a cross-section of the second partition layer is a normal trapezoid (fig 2a-b, inverted trapezoid 210 and regular trapezoid 220 since upper surface of layer 22 has a width). 

As to claim 8, Qin in view of Song and Watabe disclose the display panel according to claim 6 (paragraphs above).
Song further discloses wherein each of a cross-section of the first partition layer and a cross-section of the second partition layer is a parallelograms (figs 2a-b, top and bottom sides are parallel and therefore considered to be parallelograms). 

As to claim 9, Qin in view of Song and Watabe disclose the display panel according to claim 7 (paragraphs above).
Song further discloses wherein edges of the first partition layer and the second partition layer that contact each other are vertically arranged (figs 2a-b, contacting edges of 210 and 220). 

As to claim 10, Qin in view of Song and Watabe disclose the display panel according to claim 6 (paragraphs above).
Song further discloses wherein the first partition layer and the second partition layer have different heights with respect to the base substrate (fig 2b, heights of 210 and 220 are different with respect to base substrate 100). 

As to claim 11, Qin in view of Song and Watabe disclose the display panel according to claim 10 (paragraphs above).
Song further discloses wherein the height of the first partition layer with respect to the base substrate is larger than that of the second partition layer (fig 2b, height of 210 is larger than 220). 

As to claim 12, Qin in view of Song and Watabe disclose the display panel according to claim 6 (paragraphs above).
Song further discloses wherein material for forming the first partition layer is a negative photoresist ([0025]), and material for forming the second partition layer and the pixel definition layer is a positive photoresist ([0025]). 

As to claim 13, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above).
Qin further discloses wherein the second electrode layer (45) is located between the electroluminescent device organic layer (44) and the encapsulation layer (6);
the partition layer (3) is configured to divide the second electrode layer (45) into two discontinuous parts in the frame area (200); and 
the encapsulation layer (6) is disposed between the two discontinuous parts (parts of 45 in the frame area 200). 

As to claim 14, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above).
Qin further discloses wherein the display panel comprises a plurality of the partition layers (3), the plurality of partition layers are arranged to be adjacent to each other in sequence in a direction parallel the base substrate (1), and the adjacent partition layers are spaced apart by a predetermined distance (adjacent layers 3 are spaced part by distance of grooves 31). 

As to claim 15, Qin in view of Song and Watabe disclose the display panel according to claim 1 (paragraphs above).
Qin further discloses wherein the display panel is special-shaped OLED display panel (fig 1 and [0076]). 

As to claim 16, Qin discloses a display device ([0076]), comprising:
a display panel (figs 1-2 and [0076]), comprising:
a display area (300), a frame area (200), a base substrate (1), an insulating layer (9; [0145]), a thin film transistor ([0082]), a planarization layer (41), a first electrode layer (42), a pixel definition layer (43), an electroluminescent device organic layer (44; [0093]), a second electrode layer (45), and an encapsulation layer (6); and 
a partition layer (3) disposed in the frame area (200), and corresponding to an edge of the electroluminescent device organic layer (44), wherein the electroluminescent device organic layer (44) is disposed on a side of the partition layer (3) distal to the base substrate (1), the partition layer (3) contacts the encapsulation layer (6) and is disposed between the encapsulation layer (6) and the base substrate (1), the partition layer (3) is configured to divide the electroluminescent device organic layer (44) into two discontinuous parts in the frame area (200), and the encapsulation layer (6) is disposed between the two discontinuous parts (fig 14 shows the discontinuous parts of layer 44 more clearly and figure 2 shows the portion of layer 6 disposed between parts of layer 44). 
Qin does not disclose wherein the partition layer is made of an organic photoresist. 
Nonetheless, Song discloses wherein a partition layer (fig 2a-b, layer 200) for an organic electroluminescent display panel ([0022]) is made of an organic photoresist ([0025]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the partition layer structure 3 of Qin using the two layer structure taught by Song since this will allow for the simplified manufacture of the barrier structure.  Specifically, the process of forming the partition structure of Qin would be formed by patterning a first negative photoresist layer 210 to form the inverted trapezoid then the deposition and patterning of the positive photoresist 220 in the regions adjacent to the sidewalls of Qin that require the positive sloping sidewalls as taught by Song.  This obvious process would eliminate the process steps of Qin shown in figures 10-12 by not requiring the final removal of layer 7.  
Qin in view of Song do not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Qin in view of Song so that increased viewing performance can be made by the anti-reflective properties. 

As to claim 17, Qin discloses a method for manufacturing a display panel (figs 1-2 and [0076]) that comprises a display area (300), a frame area (200), a base substrate (1), an insulating layer (9; [0145]), a thin film transistor ([0082]), a planarization layer (41), a first electrode layer (42), a pixel definition layer (43), an electroluminescent device organic layer (44; [0093]), a second electrode layer (45), and an encapsulation layer (6)
manufacturing the thin film transistor, the planarization layer, and the first electrode layer on the base substrate (figs 7-9, TFT 21, planarization layer 41 and first electrode 42 on substrate 1);
manufacturing the pixel definition layer and the partition layer on a side of the first electrode layer distal to the base substrate, wherein the partition layer is disposed in the frame area (PDL 43 and layer 7 formed on base substrate 1, and frame area 200);
manufacturing the electroluminescent device organic layer and the second electrode layer on a side of the partition layer distal to the base substrate (layers 44 and 45 formed on substrate 1), wherein the partition layer (3) corresponds to an edge of the electroluminescent device organic layer (44);
manufacturing the encapsulation layer (6) on a side of the second electrode layer (45) distal to the base substrate (1), wherein the partition layer (3) contacts the encapsulation layer (6) and is disposed between the encapsulation layer (6) and the base substrate (1), the partition layer (3) is configured to divide the electroluminescent device organic layer (44) into two discontinuous parts in the frame area (200), and the encapsulation layer (6) is disposed between the two discontinuous parts (parts of 44); and 
completing encapsulation and performing a special-shaped cutting ([0160]). 
Qin does not disclose wherein the partition layer is made of an organic photoresist. 
Nonetheless, Song discloses wherein a partition layer (fig 2a-b, layer 200) for an organic electroluminescent display panel ([0022]) is made of an organic photoresist ([0025]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the partition layer structure 3 of Qin using the two layer structure taught by Song since this will allow for the simplified manufacture of the barrier structure.  Specifically, the process of forming the partition structure of Qin would be formed by patterning a first negative photoresist layer 210 to form the inverted trapezoid then the deposition and patterning of the positive photoresist 220 in the regions adjacent to the sidewalls of Qin that require the positive sloping sidewalls as taught by Song.  This obvious process would eliminate the process steps of Qin shown in figures 10-12 by not requiring the final removal of layer 7.  
Qin in view of Song does not explicitly disclose an encapsulation glue, and an encapsulation cover plate. 
Nonetheless, Watabe discloses a display panel including an encapsulation glue and an encapsulation cover plate (figs 1-2, display [0035] and encapsulation glue 450 and encapsulation cover plate 400; [0038). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation glue and cover plate of Watabe on the display of Qin in view of Song so that increased viewing performance can be made by the anti-reflective properties. 
 
As to claim 18, Qin in view of Song and Watabe disclose the method for manufacturing a display panel according to claim 17 (paragraphs above). 
Qin further discloses wherein manufacturing the pixel definition layer (43) and the partition layer (3) on the side of the first electrode layer (42) distal to the base substrate (1) comprises:
obtaining the pixel definition layer by deposition and patterning ([0154]). 
Qin does not explicitly disclose coating a photoresist, curing, exposure, and development in sequence. 
Nonetheless, the Examiner takes Official Notice that deposition and pattering a pixel definition layer is well known in the art to including coating a photoresist, curing, exposure, and development in sequence and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform this patterning process to result in a pixel definition layer with sufficient properties to separate the pixel elements of a display. 

As to claim 19, Qin in view of Song and Watabe disclose the method for manufacturing a display panel according to claim 18 (paragraphs above).
Qin in view of Watabe do not disclose wherein the partition layer comprises a first partition layer and a second partition layer. 
Nonetheless, Song discloses a partition layer (fig 2a-b, layer 200) that comprises a first partition layer (210) and a second partition layer (220) wherein the first partition layer and the second partition layer are adjacent to and contact each other in a direction parallel a base substrate (layers 210 and 220 on substrate 100); and 
Qin further discloses an outer edge of the partition layer (fig 2, outer edge of first portion of partition layer 3 closest to region 300) inclines toward the electroluminescent device organic layer (44) in the display area (300) of the display panel in a direction from a level distal to the base substrate to a level close to the base substrate (1), and contacts the encapsulation layer (6); and
an inner edge of the partition layer (inner edge of the partition layer 3 closest to region 300) is disposed in a vertical direction or in a direction parallel to the outer edge of the partition layer (Qin does not explicitly teach parallel, however, this limitation is addressed with respect to claim 5 above), and contacts the electroluminescent device organic layer (44), wherein the outer edge of the partition layer faces the frame area (200) of the display panel, and the inner edge of the partition layer faces the display area (300) of the display panel. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the partition layer structure 3 of Qin using the two layer structure taught by Song since this will allow for the simplified manufacture of the barrier structure.  Specifically, the process of forming the partition structure of Qin would be formed by patterning a first negative photoresist layer 210 to form the inverted trapezoid then the deposition and patterning of the positive photoresist 220 in the regions adjacent to the sidewalls of Qin that require the positive sloping sidewalls as taught by Song.  This obvious process would eliminate the process steps of Qin shown in figures 10-12 by not requiring the final removal of layer 7.  
Qin further discloses wherein an outer edge of the partition layer (3) inclines toward the electroluminescent device organic layer (44) in the display area (300) of the display panel in a direction from a level distal to the base substrate to a level close to the base substrate (1), and contacts the encapsulation layer (6);
an inner edge of the partition layer (3) is disposed in a vertical direction or in a direction parallel to the outer edge of the first partition layer (addressed with respect to claim 5 above), and contacts the electroluminescent device organic layer (44);
the outer edge of the partition layer faces the frame area (200) of the display panel, and the inner edge of the partition layer faces the display area (300) of the display panel. 
Qin does not explicitly disclose coating a photoresist, curing, exposure, and development in sequence. 
Nonetheless, the Examiner takes Official Notice that deposition and pattering a pixel definition layer is well known in the art to including coating a positive photoresist, curing, exposure, and development in sequence and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform this patterning process to result in a pixel definition layer with sufficient properties to separate the pixel elements of a display. 

As to claim 20, Qin in view of Song and Watabe disclose the method for manufacturing a display panel according to claim 19 (paragraphs above).
Qin does not explicitly disclose wherein manufacturing the pixel definition layer and the partition layer on the side of the first electrode layer distal to the base substrate comprises: obtaining the first partition layer by coating a photoresist, curing, exposure, and development in sequence.  
Nonetheless, the Examiner takes Official Notice that deposition and pattering a pixel definition layer is well known in the art to including coating a positive photoresist, curing, exposure, and development in sequence and it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform this patterning process to result in a pixel definition layer with sufficient properties to separate the pixel elements of a display. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2019/0333972 is pertinent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/16/2022